NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


REYNALDO MILLETTE,                  )
                                    )
           Appellant,               )
                                    )
v.                                  )                   Case No. 2D14-1440
                                    )
STATE OF FLORIDA,                   )
                                    )
           Appellee.                )
___________________________________ )

Opinion filed October 10, 2014.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Sarasota County; Donna Padar Berlin,
Judge.

Reynaldo Millette, pro se.


CASANUEVA, Judge.

              Reynaldo Millette appeals the postconviction court order summarily

denying his motion filed under Florida Rule of Criminal Procedure 3.850(b)(3), wherein

Mr. Millette sought leave to file a belated postconviction motion on the basis that his

privately retained counsel failed to timely file the motion. Because counsel did in fact

file a timely motion for postconviction relief on August 22, 2012, and timely amended

that motion on May 23, 2013, we affirm the postconviction court's order. However, we

note that the postconviction court erroneously dismissed the amended motion as
untimely. See Rosier v. State, 144 So. 3d 604 (Fla. 2d DCA 2014). It also appears Mr.

Millette was not adequately informed of his right to seek appellate review of the

postconviction court's determination that the motion was untimely. Therefore, our

affirmance is without prejudice to any right Mr. Millette may have to file a petition for

belated appeal of the postconviction court order rendered July 23, 2013, dismissing as

untimely his previous rule 3.850 motion filed by counsel; he has until July 23, 2015, to

file a timely petition. See Fla. R. App. P. 9.141(c). Mr. Millette should reference this

opinion in his petition for belated appeal.

              Affirmed.



SILBERMAN and BLACK, JJ., Concur.




                                              -2-